Case 4:18-cv-00083-ALM-KPJ Document 15 Filed 03/23/21 Page 1 of 2 PageID #: 81




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


SCOTT ALAN COLLINSWORTH, 20295-078 §
                                   §
VS.                                §                              CIVIL ACTION NO. 4:18cv83
                                   §                        CRIMINAL ACTION NO. 4:12cr181(19)
UNITED STATES OF AMERICA           §

                                     ORDER OF DISMISSAL

        The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that the motion

to vacate, set aside, or correct sentence should be denied as time-barred, and the case be dismissed

with prejudice. Movant filed objections.

        In his objections, Movant merely reasserts the claims raised in his § 2255 motion and

generally complains that the Court did not address the substance of his issues. When a movant is

procedurally barred, as in this case, the Court does not have jurisdiction to consider the merits of the

issues raised. Barrientos v. United States, 668 F.2d 838, 842 (5th Cir. 1982). Movant fails to show

he is entitled to relief or that the Report and Recommendation was in error.

        Having conducted a de novo review of Movant’s objections, the Court concludes that the

findings and conclusions of the Magistrate Judge are correct, and adopts the same as the findings and

conclusions of the Court.
    Case 4:18-cv-00083-ALM-KPJ Document 15 Filed 03/23/21 Page 2 of 2 PageID #: 82


.
           It is therefore ORDERED the motion to vacate, set aside, or correct sentence is DENIED

    and Movant’s case is DISMISSED with prejudice. A certificate of appealability is DENIED. It is

    also ORDERED that all motions by either party not previously ruled on are hereby DENIED.

        SIGNED this 23rd day of March, 2021.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                  2
